Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 24-46 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human 
Claims 24, 31 and 39, recite the limitation “at least one nose support piece positionable over a nose of the patient”. The current claim language positively recites a body part of a human being, thus claiming non-statutory subject matter. In order to overcome this rejection, the claimed subject matter should be “adapted to” or “configured to” be positioned over a nose of the patient.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24, 27-32, 35-40 and 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al (US 2007/0038142), and Kim et al (US 2017/0102767), in further view of Serrano et al (US 2017/0010471).

As to claims 24, 30-32, 38-40 and 46, Todd discloses a system for testing ocular characteristics of a patient (head mounted display for diagnosing or training vision of a subject, system 100 and 200, abstract, fig.1-2), comprising:

virtual reality goggles (head mount 100 and/or VR goggles 200, par.13 and par.24, fig.1 and 2) connectable to the controller and configured to be affixed to the patient (100/200 are affixed to the patient’s eye, as best seen in fig.1-2), the virtual reality goggles comprising two central lenses employed to be positioned over the patient’s eyes (two separate left and right lenses having displays 110 and 120 of head mount 100/200, par.6 and par.15, fig.1-2); 
the virtual reality goggles comprising at least one nose support piece positionable over a nose of the patient (the nose support bridge in head mount 100 and/or VR goggles 200, as best see in fig.1-2A); and
wherein the controller tests and assesses visual healthcare attributes of the patient and provides healthcare test signals to the virtual reality goggles comprising at least one of visual acuity healthcare test signals, visual fields healthcare test signals, visual refractor healthcare test signals, and contrast sensitivity healthcare test signals (CPU 180 may generate visual stimuli to be presented on left 110 and right 125 displays for use in diagnosing a condition of vision in a subject, abstract, par.16, apr.18, par.29 and par.30).



However Kim teaches a virtual goggles in the same field of endeavor, for tracking eye gaze, comprising: a Webserver arrangement (server 106, par.65 and par.67) configured to receive patient test results from the controller, wherein the controller is configured to transmit patient visual attribute test results to the Webserver arrangement (processor 120, 403 and/or 540 transmit any data to server 106, through communication modules, par.67 and par.166-170, fig.1, 4 and 5).

As transmitting data to a webserver is well-known in the art, and since Todd teaches transmitting data between the controller and other remote devices, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to transmit data from CPU 180 taught by Todd’s invention, to a webserver as taught by Kim’s invention, in order to save the visual training and diagnosing data for further retrieval. 

Still regarding claims 24, 30-32, 38-40 and 46, Todd/Kim combination discloses the invention substantially above, but failed to explicitly teach an optical separator element positioned above the at least one nose support piece between the two central 

Nevertheless, Serrano discloses an analogous virtual system (abstract, as best seen in fig.1-4), comprises a virtual reality glasses having main frame (1, par.45, fig.1-4), wherein the glasses has a barrier or mask that includes a partition (hereinafter defined as a "septum") that precisely prevents seeing in one eye an image that is intended for the opposite eye, allowing the lens and display to be approximated to the user to a large degree, which provides greater immersion in the virtual environment (par.31), wherein septum wall 20 is extending vertically in mask 9 in the nose area above the nose bridge (par.50, as best seen in fig.4).

As these types of optical/display barriers are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include a barrier/separator at the nose piece in VR goggle 200 taught by Todd’s invention, as barrier 20 taught by Serrano’s invention, without changing its respective function, in order to guarantee that one eye will not receive images intended for the opposite eye, and to allow the eye lenses to approximate to a large degree of the screen of the graphical device/display, thus creating a greater immersion in the virtual environment for the user, as taught by Serrano’s invention (par.50).



It would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include tactile layer in Todd’s invention, as taught by Kim’s invention, in order to provide a tactile reaction to a user and prompt the user to interact with the visual stimulus, as taught by Kim’s invention (par.79, 166 and 180).

As to claims 28, 36 and 44, Todd/Kim/Serrano combination discloses the system, wherein Kim teaches an audio sensor, wherein the system is configured to receive audio commands via the audio sensor and act based on audio commands received (audio module 280 and microphone 288, par.69, par.83, and ultrasonic input device 258 may detect (or sense) an ultrasonic signal, which is generated from an input device, through a microphone 288 and may check data corresponding to the detected ultrasonic signal in par.80).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include an audio sensor in Todd’s invention, as taught by Kim’s invention, in order to provide audio communication to the user and prompt the user to interact with the visual stimulus/diagnosing test, as taught by Kim’s invention.
.

Claims 26, 34 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al (US 2007/0038142), Kim et al (US 2017/0102767), and Serrano et al (US 2017/0010471), in further view of Junuzovic et al (US 2016/0234221).

Todd/Kim/Serrano combination discloses the invention substantially as claimed above, but failed to explicitly teach the system is configured to selectively alter an IP address of the virtual reality goggles moving from communication with one network access point to communication with another access point, and is further configured to use push notifications to retrieve a new IP address of the virtual reality goggles.



Since monitoring and retrieving new IP address of an electronic device at any communication point is well-known in the prior art, so it would have been obvious to one .

Response to Arguments
Applicant’s arguments with respect to claim(s) 24, 31 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure of Foss et al (US 2018/0168444) teaches an eye tracking system, comprising glasses 12 having a central barrier 12b extends from the frame 12 into close contact with the bridge of the subject's nose, and together with the side arms 12a ensures that each of the subject's eyes is able to see only through the eyeglass 14 and15 positioned in front of it, and to prevent each eye seeing the image that is intended for presentation to the other eye (par.25, 31, and 70).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.